IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00011-CV

VICKI MCPHERSON AND TIMOTHY MCPHERSON,
                                 Appellants
v.

TEXAS FOREST SERVICE,
                                                             Appellee


                           From the 85th District Court
                               Brazos County, Texas
                         Trial Court No. 13-001728-CV-85


                                       ORDER


    Appellants indicated in their docketing statement that this appeal should be

referred to mediation.

       The Legislature has provided for the resolution of disputes through alternative

dispute resolution (ADR) procedures. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 154.001-

154.073 (West 2005). The policy behind ADR is stated in the statute: “It is the policy of

this state to encourage the peaceable resolution of disputes . . . and the early settlement

of pending litigation through voluntary settlement procedures.” Id. § 154.002 (West
2005).    Mediation is a form of ADR.       Mediation is a mandatory but non-binding

settlement conference, conducted with the assistance of a mediator.           Mediation is

private, confidential, and privileged.

         We find that this appeal is appropriate for mediation. See id. § 154.021(a) (West

2005); 10TH TEX. APP. (WACO) LOC. R. 9.

         The parties are ordered to confer and attempt to agree upon a mediator. Within

fourteen days after the date of this Order, appellants are ordered to file a notice with the

Clerk of this Court which either identifies the agreed-upon mediator or states that the

parties are unable to agree upon a mediator. If the notice states that the parties are

unable to agree upon a mediator, this Court will assign a mediator.

         Mediation must occur within thirty days after the date the above-referenced

notice agreeing to a mediator is filed or, if no mediator is agreed upon, within thirty

days after the date of the order assigning a mediator.

         No less than seven calendar days before the first scheduled mediation session,

each party must provide the mediator and all other parties with an information sheet

setting forth the party’s positions about the issues that need to be resolved. At or before

the first session, all parties must produce all information necessary for the mediator to

understand the issues presented. The mediator may require any party to supplement

the information required by this Order.

         Named parties must be present during the entire mediation process, and each


McPherson v. Texas Forest Service                                                     Page 2
party that is not a natural person must be represented by an employee, officer, agent, or

representative with authority to bind the party to settlement.

       Immediately after mediation, the mediator must advise this Court, in writing,

only that the case did or did not settle and the amount of the mediator’s fee paid by

each party. The mediator’s fees will be taxed as costs. Unless the mediator agrees to

mediate without fee, the mediator must negotiate a reasonable fee with the parties, and

the parties must each pay one-half of the agreed-upon fee directly to the mediator.

       Failure or refusal to attend the entire mediation as scheduled may result in the

imposition of sanctions, as permitted by law.

       Any objection to this Order must be filed with this Court and served upon all

parties within ten days after the date of this Order, or it is waived.

       We refer this appeal to mediation.

       The appeal and all appellate deadlines are suspended as of the date of this Order.

The suspension of the appeal is automatically lifted when the mediator’s report to the

Court is received. If the matter is not resolved at mediation, any deadline that began to

run and had not expired by the date of this Order will begin anew as of the date the

mediator’s report to the Court is received. Any document filed by a party after the date

of this Order and prior to the filing of the mediator’s report will be deemed filed on the

same day, but after, the mediator’s report is received.

                                              PER CURIAM


McPherson v. Texas Forest Service                                                     Page 3
Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Order issued and filed July 31, 2014




McPherson v. Texas Forest Service      Page 4